DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner notes both the interview summary dated 4/12/2021 and applicants remarks filed on 4/6/2021 when considering the allowance of claims 1-14. From these sources examiner notes the limitation in claim 1 of the stem which “has a tubular structure including a transverse profile extending around the central axis, and wherein the attachment feature includes an internal cavity extending along the central axis from the face port to the flange port through the stem.” As both discussed in the interview and noted by the applicant on pgs. 6-7 under Remarks on 35 USC 102 Rejections, the prior art cited lacks the feature of the tubular structure extending down the central axis and an internal cavity extending down from the face port to the flange port through the stem. This limitation is not seen in the prior art applied to subsequent claims, as noted by the applicant in remarks relating to further claims (see 35 USC 103 Rejection Remarks). Based on the unique nature of this limitation over the prior art, examiner considers the claims 1-14 in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-23 directed to Inventions II and III non-elected without traverse.  Accordingly, claims 15-23 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-23 have been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 June 2021